Case 3:17-cv-00463-CRS-CHL Document 1-2 Filed 08/01/17 Page 1 of 5 PageID #: 21
                                  Grigsby v. Com., 302 S.W.3d 52 (Ky., 2010)




               302 S.W.3d 52                                   Prior to trial, Appellant pleaded guilty,
     Darryl Gordon GRIGSBY, Appellant,                     pursuant to North Carolina v. Alford, 400
                     v.                                    U.S. 25, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970),
      COMMONWEALTH of Kentucky,                            to murder, two counts of tampering with
                 Appellee.                                 physical evidence, and third-degree arson. In
          No. 2009-SC-000171-MR.                           exchange for this guilty plea, the
        Supreme Court of Kentucky.                         Commonwealth dismissed the first-degree
              January 21, 2010.                            robbery and abuse of corpse charges and
                                                           recommended a total sentence of life in
        Daniel T. Goyette, Louisville Metro                prison without the possibility of parole for
    Public Defender, James David Niehaus,                  twenty years.1 The trial court accepted
    Deputy Appellate Defender, Louisville, KY,             Appellant's plea and sentenced him in
    Counsel for Appellant.                                 accordance with the recommendation.

    [302 S.W.3d 53]                                             In the plea agreement, Appellant waived
                                                           several rights, including his right to appeal.
         Jack Conway, Attorney General, Michael            Nevertheless, he appeals to this Court,
    Louis Harned, Assistant Attorney General,              arguing that his plea must be vacated because
    Office of Attorney General, Criminal                   he was not informed of his right to enter a
    Appellate Division, Frankfort, KY, Counsel for         blind plea and demand jury sentencing, in
    Appellee.                                              lieu of having the court fix his sentence in
                                                           accordance with his signed plea agreement.
        Opinion of the Court by Justice NOBLE.             This, Appellant argues, is a "sentencing
                                                           issue," which survives his waiver of the right
         Appellant, Darryl Grigsby, entered an
                                                           to appeal under Windsor v. Commonwealth,
    Alford plea to murder, two counts of
                                                           250 S.W.3d 306 (Ky.2008).
    tampering with physical evidence, and third-
    degree arson. The trial court sentenced                     In response, the Commonwealth argues
    Appellant,    in   accordance    with    the           that this Court cannot reach the merits of this
    Commonwealth's recommendation, to life in              appeal due to Appellant's express waiver of
    prison without the possibility of parole for           his right to appeal. Alternatively, the
    twenty years. On appeal, Appellant argues              Commonwealth asserts that his appeal is
    that he was not properly informed of his               without merit and so his sentence should be
    rights when he pleaded guilty, and thus his            affirmed.
    plea must be vacated. For the reasons set
    forth below, his conviction and sentence are                         II. Analysis
    affirmed.                                                  A. Waiver of the Right to Appeal

                  I. Background                                This Court must first decide whether this
                                                           appeal can properly be considered,
        A Jefferson County grand jury indicted
    Appellant, Darryl Grigsby, for murder, first-          [302 S.W.3d 54]
    degree robbery, third-degree arson, two
    counts of tampering with physical evidence,            given Appellant's waiver. A waiver of the right
    abuse of a corpse, and for being a second-             to appeal in a guilty plea does not extinguish
    degree persistent felony offender. The                 all appealable issues. Id. at 307 (citing Roe v.
    Commonwealth served notice that it would               Flores-Ortega, 528 U.S. 470, 480, 120 S.Ct.
    seek the death penalty for the murder charge.          1029, 145 L.Ed.2d 985 (2000)). Rather, some
                                                           issues "survive an express waiver of the right
                                                     -1-
Case 3:17-cv-00463-CRS-CHL Document 1-2 Filed 08/01/17 Page 2 of 5 PageID #: 22
                                    Grigsby v. Com., 302 S.W.3d 52 (Ky., 2010)




    to appeal." Id. These issues include                      refer to any issue that arguably affected the
    "competency to plead guilty; whether the plea             ultimate sentence imposed. Instead, it refers
    complied with the requirements of Boykin v.               to a claim that a sentencing decision is
    Alabama, 395 U.S. 238, 244, 89 S.Ct. 1709,                contrary to statute, as in Ware, or was made
    23 L.Ed.2d 274 (1969); subject matter                     without fully considering what sentencing
    jurisdiction and failure to charge a public               options were allowed by statute, as in
    offense; and sentencing issues." Id. (some                Hughes. Such sentencing issues are
    citations omitted).                                       "jurisdictional,"         Cummings          v.
                                                              Commonwealth, 226 S.W.3d 62, 66 (Ky.
        Appellant asserts that his appeal is                  2007), and thus they may be raised on appeal
    preserved, despite his waiver, because it is a            even from an unconditional guilty plea. This
    sentencing issue under Windsor. However,                  is not to say, of course, that such claims will
    the error he alleges is not the sort of                   succeed on their merits; but they may at least
    sentencing issue to which that case refers.               be raised before an appellate court and
                                                              considered on their merits, notwithstanding a
         In Windsor, this Court cited two cases for           waiver of the right to appeal.
    the proposition that "sentencing issues" were
    preserved for appeal notwithstanding a valid                   In light of these cases, Appellant's
    waiver. The first case was Ware v.                        argument that he is appealing a sentencing
    Commonwealth, 34 S.W.3d 383, 385 (Ky.                     issue under Windsor is mistaken. Appellant is
    App.2000), where the appellant argued that                not arguing that his sentence was contrary to,
    the trial court erred in concluding that a                or exceeded that allowed by, statute. In fact,
    statute barred her from receiving probation.              the trial court sentenced Appellant to life
    The Court of Appeals held that, because                   without the possibility of parole for twenty
    appeals are preserved if an appellant "asserts            years for various crimes, including murder,
    that the trial court acted without authority in           for which Appellant could have received life
    rendering a sentence," it could reach the issue           without any possibility of parole, KRS
    of whether the trial court's ruling that                  532.030(1), a harsher sentence. Nor is
    probation was unavailable was without                     Appellant arguing that the trial court failed to
    statutory authority, despite the appellant's              fully consider the possible sentences it could
    waiver. Id. (citing Gaither v. Commonwealth,              have imposed on him. Consequently, the
    963 S.W.2d 621, 622 (Ky.1998)).                           issue Appellant raises does not constitute a
                                                              "sentencing issue" that survives his waiver.
        The second case Windsor cited was
    Hughes v. Commonwealth, 875 S.W.2d 99,                        Instead, the substance of Appellant's
    100 (Ky.1994). In Hughes, the appellant                   argument is that his plea did not comply with
    argued that the trial court erred in concluding           Boykin, which, like sentencing issues,
    that a statute barred its consideration of his
    request for probation with an alternative                 [302 S.W.3d 55]
    sentencing plan. This Court held that it could
    reach the sentencing issue, despite the                   would survive his waiver. Wellman, 694
    appellant's waiver, because "all defendants               S.W.2d at 698. He assigns as error the trial
    have the right to be sentenced after due                  court's failure to inform him of his right to
    consideration of all applicable law." Id. (citing         enter a blind plea and demand jury
    Wellman v. Commonwealth, 694 S.W.2d 696,                  sentencing. Although Appellant characterizes
    698 (Ky. 1985)).                                          this as a sentencing issue, the core of his
                                                              claim is that without knowledge of this right,
        The cases cited in Windsor make clear                 his plea could not have been made knowingly
    that the phrase "sentencing issues" does not              and voluntarily, which is what Boykin
                                                        -2-
Case 3:17-cv-00463-CRS-CHL Document 1-2 Filed 08/01/17 Page 3 of 5 PageID #: 23
                                 Grigsby v. Com., 302 S.W.3d 52 (Ky., 2010)




    requires. Boykin, 395 U.S. at 243 n. 5, 89                   I understand that if I plead
    S.Ct.   1709;     see    also   Johnson    v.                "GUILTY," I waive these rights.
    Commonwealth, 103 S.W.3d 687, 690-91
    (Ky.2003). Given that Boykin challenges                   Additionally, this signed plea stated that
    survive a waiver of the right to appeal, this         Appellant discussed with his attorney and
    Court can reach the merits of this challenge,         understood the charges against him, the
    now that it is properly framed. Wellman, 694          possible defenses to them, the penalties he
    S.W.2d at 698.                                        faced, and that the Commonwealth was
                                                          recommending a sentence in exchange for his
    B. Merits of Boykin Challenge                         plea. Appellant and his attorney also signed
                                                          the Commonwealth's Offer on A Plea of
         In addressing the merits of Appellant's          Guilty, which listed the possible penalties
    Boykin challenge, this Court concludes that           Appellant    faced,     as   well    as    the
    his plea was made knowingly and voluntarily,          Commonwealth's sentence recommendation.
    and thus his sentence is affirmed. First, the
    plea agreement shows that Appellant Was                    Second, the trial court confirmed that
    informed     of,   and    understood,     his         Appellant understood the rights he was
    constitutional rights. Appellant (and his             waiving at the plea hearing. The trial court
    attorney) signed the plea, which states in            told Appellant:
    pertinent part:
                                                                 You would have had the right to
          4. I understand that I may plead                       a jury trial on these charges. But
          "NOT GUILTY" to any charge                             you're giving up that right by
          against me, in which event the                         pleading guilty here today. ...
          Constitution would guarantee                           You would have had the right to
          me the following rights:                               call witnesses on your own
                                                                 behalf, you would have had the
          (a) The right not to testify                           right to cross-examine any
          against myself;                                        witnesses the Commonwealth
                                                                 would have put on at the trial,
          (b) The right to a speedy and                          but you're giving up that right
          public trial by jury at which I                        by pleading guilty. ... You would
          would be represented by                                have had the right to remain
          counsel and the Commonwealth                           silent. They couldn't have
          would have to prove my guilt                           compelled you to testify against
          beyond a reasonable doubt;                             yourself at the trial. But you're
                                                                 giving up that right. ... You're
          (c) The right to confront and                          giving up the right to appeal. If
          cross-examine all witnesses                            you, um, had been convicted at
          called to testify against me;                          trial, you would have had the
                                                                 right to appeal this to a higher
          (d) The right to produce any
                                                                 court. But you're giving up your
          evidence, including attendance
                                                                 appeal right.
          of witnesses, in my favor;
                                                              Appellant responded that he understood
          (e) The right to appeal my case
                                                          his rights. Moreover, at the end of the plea
          to a higher court.
                                                          hearing, the trial court confirmed that
                                                          Appellant     understood     the    ultimate


                                                    -3-
Case 3:17-cv-00463-CRS-CHL Document 1-2 Filed 08/01/17 Page 4 of 5 PageID #: 24
                                   Grigsby v. Com., 302 S.W.3d 52 (Ky., 2010)




    consequences of his plea. The trial court                     However, Appellant's argument fails
    asked Appellant:                                         because Boykin "does not require separate
                                                             enumeration of each right waived." Fontaine
    [302 S.W.3d 56]                                          v. United States, 526 F.2d 514, 516 (6th
                                                             Cir.1975); accord Johnson, 103 S.W.3d at 691.
           With the rights we've gone over                   Rather, as long as a defendant has a "full
           that you're waiving and the                       understanding of what the plea connotes and
           recommendation, everything to                     its consequences," it is valid. Johnson, 103
           run together, so concurrent, so                   S.W.3d at 691 (quotation omitted, and citing
           the, uh, total sentence would be                  Sparks v. Sowders, 852 F.2d 882, 885 (6th
           life without the possibility of                   Cir.1988), and Roddy v. Black, 516 F.2d 1380,
           parole for twenty years. With                     1383 (6th Cir.1975)).
           that understanding, the rights
           we've gone over, is it still your                      For this reason, guilty pleas are upheld
           desire to plead guilty?                           even where specific rights are not enumerated
                                                             by the trial court during the plea hearing. See,
        Appellant responded: "Yeah."                         e.g., United States v. Stead, 746 F.2d 355, 357
                                                             (6th Cir.1984); United States v. Taylor, 281
         Third, at the plea hearing, the trial court         Fed.Appx. 467, 470 (6th Cir.2008). Here,
    confirmed that Appellant was comfortable                 Appellant does not offer any authority
    with his attorneys' advice and that his                  requiring the trial court to inform him of his
    attorneys were comfortable with his plea. The            right to enter a blind guilty plea and demand
    trial court asked Appellant if he had an                 jury sentencing in lieu of being sentenced
    opportunity to discuss his plea with his                 according to his signed plea agreement.
    attorneys, whether he was satisfied with their           Instead, Appellant cites only Section 11 of the
    advice, and whether their advice was                     Kentucky Constitution and cases interpreting
    consistent with his plea. Appellant answered             that section for the proposition that he had
    affirmatively. The trial court also held up the          the right to do so.
    signed plea, asked Appellant if his attorneys
    had gone over it with him, and if the signature               Although Appellant may have had that
    on the plea was his. Appellant answered                  right, the fact that it was not separately
    affirmatively to this as well.                           enumerated to him does not render the plea
                                                             invalid, because Boykin "does not require
         Appellant alleges only one deficiency in            separate enumeration of each right waived."
    his plea that could render it unknowing: that            Fontaine, 526 F.2d at 516; Johnson, 103
    he was not informed of his right to enter a              S.W.3d at 691. And here, given the rights
    blind plea and have the jury sentence him,               listed in the plea agreement, the rights listed
    instead of having the court sentence him                 orally in the plea hearing, and the
    according to his signed plea agreement.                  consequences of his plea as explicitly stated in
    Appellant stresses that his signed guilty plea           both, there is no doubt that Appellant had a
    did not specifically inform him of this right            "full understanding of what the plea
    and that nothing in the record suggests he               connote[d] and its consequences." Johnson,
    was so informed. Indeed, Appellant is correct            103 S.W.3d at 691. Appellant knew that he
    that the record does not show he was                     was waiving his constitutional rights
    specifically informed that he could enter a              associated with proceeding to trial and that he
    blind guilty plea and demand that the jury fix           would be sentenced to twenty years in prison
    his punishment to any sentence allowed by                without the possibility of parole. In exchange,
    KRS 532.030, which includes the death                    he knew that the Commonwealth would
    penalty.                                                 recommend that sentence and take the
                                                       -4-
Case 3:17-cv-00463-CRS-CHL Document 1-2 Filed 08/01/17 Page 5 of 5 PageID #: 25
                                    Grigsby v. Com., 302 S.W.3d 52 (Ky., 2010)




    [302 S.W.3d 57]                                          1. The recommendation for the murder
                                                             charge was life in prison without the
    death penalty off the table. This satisfies              possibility of parole for twenty years. The
    Boykin.                                                  recommendation for third-degree arson and
                                                             tampering with physical evidence charges was
         Last, it is worth noting that Appellant's           five years each, to be enhanced by the second-
    plea was made voluntarily. The trial court               degree persistent felony offender charge to
    asked him if anybody had promised him                    ten years each. All sentences were to run
    anything in exchange for his guilty plea, other          concurrently, for a total sentence of life in
    than the Commonwealth's promise to                       prison without the possibility of parole for
    recommend a sentence. The trial court also               twenty years. Although life without the
    asked him if anybody had threatened or                   possibility of parole for twenty years is not
    coerced him to plead guilty. Appellant                   enumerated by the capital offense sentencing
    responded that nobody had. Additionally, the             statute, KRS 532.030(1), it accurately reflects
    trial court asked Appellant if he was under the          the effect of the violent offender parole
    influence of alcohol or drugs, as well as                statute, KRS 439.3401(2), on the life sentence
    whether he had ever been treated for, or was             in this case. That statute states that a violent
    presently suffering from, any type of mental             offender convicted of a capital offense and
    illness. Appellant responded that he was not.            sentenced to life cannot be paroled without
    Further, in his signed plea, Appellant                   first serving twenty years. Thus, this Court
    affirmed       that   "Other       than    [the          notes that the sentence Appellant received for
    Commonwealth's] recommendation, no one,                  capital murder is proper under KRS
    including my attorney, has promised me any               532.030(1), when read in light of KRS
    other benefit in return for my guilty plea nor           439.3401(2).
    has anyone forced or threatened me to plead
    `GUILTY.'" Accordingly, there is no doubt                ---------------
    that Appellant's plea was made voluntarily.

         In summary, given that the substance of
    Appellant's argument is that his plea was
    unknowing and involuntary under Boykin,
    this Court can reach the merits of his appeal,
    notwithstanding that he waived that right
    when he pleaded guilty. Windsor, 250 S.W.3d
    at 307. However, given that his plea was
    knowing and voluntary, it complied with
    Boykin, and so there is no need to vacate his
    guilty plea, conviction, or sentence.

                      III. Conclusion

         For the foregoing reasons, the judgment
    of the Jefferson Circuit Court is affirmed.

         All sitting. All concur.

    ---------------

    Notes:

                                                       -5-
